It appearing that the defendant in the above-entitled ease has failed to defend against the appeal from the Superior Court in Fairfield County at Stamford with proper diligence, it is, under § 696 *669of the Practice Book, ordered by the Supreme Court that the case be remanded to the Superior Court in Fairfield County at Stamford with direction to set aside the judgment unless the defendant’s brief is filed on or before May 1, 1974.
Robert M. Wechsler, with whom was Bernard Glazer, for the appellee (defendant).
L. Paul Sullivan, for the appellant (plaintiff).
Argued April 2
decided April 2, 1974